                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHAWN A. MCGUIRE,

                   Petitioner,                              4:18CV3102

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
BRAD HANSEN, Warden;

                   Respondent.

      This matter is before the court on preliminary review of Petitioner Shawn A.
McGuire’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner was denied the constitutional right to a fair trial
                          by an impartial jury because the trial court’s Instructions
                          Nos. 9, 10, and 17 were constitutionally defective,
                          contained an incorrect statement of the law on aiding and
                          abetting, and instructed on uncharged crimes.

      Claim Two:          Petitioner was denied the constitutional right to a fair trial
                          because the evidence was insufficient to sustain his
                          conviction under the theory of aiding and abetting.

      Claim Three:        Petitioner was denied the constitutional right to prepare a
                          meaningful defense because he was denied the right to
                          subpoena witnesses including Kim Thomas, Gregory
                          Beninato, Paris Capalupo, Robert Nave, and Jorge
                          Palacios.
Claim Four:   Petitioner was denied effective assistance of counsel
              because trial counsel (1) failed to propose jury
              instructions; (2) failed to object to the trial court’s
              defective jury instructions; (3) failed to investigate and
              depose witnesses Abdul Vann, Robert Nave, Kim
              Thomas, and several others; (4) failed to conduct
              reasonable discovery to gather defense evidence to rebut
              the State’s aiding and abetting theory; (5) failed to object
              to and move to exclude the ammunition and other
              evidentiary items found in or near the vehicle Petitioner
              was driving; (6) failed to have the 9-mm shells tested for
              DNA and fingerprints to show that Petitioner never
              handled the shells; (7) improperly advised Petitioner not
              to testify; (8) failed to adequately impeach and cross-
              examine State witness Cesar Avala-Martinez and offer
              evidence to refute his testimony; and (9) failed to offer
              testimonial and surveillance evidence that refuted the
              State’s case.

Claim Five:   Petitioner was denied effective assistance of counsel
              because appellate counsel failed to raise the following
              claims on direct appeal: (1) Petitioner was denied his
              right to summon witnesses Abdul Vann, Robert Nave,
              Kim Thomas, Cesar Avala-Martinez, and others for his
              defense; (2) the trial court’s instructions to the jury were
              constitutionally defective and prejudicial; (3) Petitioner
              was denied his right to a speedy trial.

Claim Six:    Petitioner was denied his constitutional right to a speedy
              trial in violation of due process.



                              2
       The court determines that Petitioner’s claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought. Respondent should be mindful of and, if
necessary, respond to Petitioner’s allegations in his habeas petition that his
appellate counsel’s failure to communicate with him and raise specific errors
appearing on the record “prevented petitioner from exhausting and raising all
issues appearing on the record.” (Filing No. 1 at CM/ECF p. 17.)

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By January 14, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: January 14, 2019: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:



                                          3
     “Designation of State Court Records in Support of Motion for
     Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the
     record that are cited in Respondent’s motion and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief
     and that the motion is therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondent
     must file an answer, a designation and a brief that complies
     with terms of this order. (See the following paragraph.) The
     documents must be filed no later than 30 days after the denial
     of the motion for summary judgment. Respondent is warned

                            4
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By January 14, 2019, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)–(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondent’s brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondent is only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondent’s answer and brief. In the

                                        5
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days after Respondent’s brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  February 11, 2019: check for Respondent’s answer and
                  separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.




                                         6
Dated this 28th day of November, 2018.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge




                                7
